Citation Nr: 0109264	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-04 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Basic eligibility for death pension benefits based on the 
appellant's alleged status as the helpless child of a 
veteran.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.  He died in December 1997.  The appellant is the 
veteran's surviving daughter.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision of the North 
Little Rock, Arkansas, Department of Veterans (VA), Regional 
Office (RO), which denied a claim for death pension benefits 
for the veteran's surviving daughter as a helpless child of 
the veteran.

In January 2001, the appellant presented testimony at a 
personal hearing held by the undersigned Member of the Board 
in Washington, DC.  A copy of the transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained by the agency of 
original jurisdiction.

2.  The appellant is the veteran's surviving daughter of the 
veteran who attained the age of 18 on June [redacted], 1975; she was 
married at the time of the veteran's death.

3.  The appellant has not submitted evidence establishing a 
qualifying legal termination of her marriage.




CONCLUSION OF LAW

The appellant is not a proper claimant in this action.  38 
U.S.C.A. §§ 101(4)(A), 103(e) (West 1991); 38 C.F.R. 
§§ 3.55(b), 3.57 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are not in dispute.  The veteran died 
in December 1997.  He was not found to have any service-
connected disabilities during his lifetime.  The RO granted 
the appellant's claim of entitlement to improved disability 
pension and special monthly pension based on the need for aid 
and attendance, for accrued benefits purposes, in a July 1998 
rating decision, as the appellant was shown to have paid 
burial expenses in excess of that amount.

In July 1999, the appellant filed a claim stating, in 
essence, that she was disabled and had become disabled before 
turning 18 years old and asking for death pension benefits.  
See July 1999 VA Form 21-534.  The appellant reported that 
she was born in June 1957 and had been married since February 
1995, but separated from her husband in 1997.  Id.

The RO denied entitlement to the benefit sought in an October 
1999 rating decision, based on a finding that the appellant 
did not become disabled before turning 18 years old.

During the course of her January 2001 personal hearing, the 
appellant confirmed that she had married sometime between 
1977 and 1997.  See Hearing Tr. at 7.

After a contemporaneous review of the record, the Board 
observes that the appellant is precluded as a matter of law 
from receiving death pension benefits.  Therefore, a 
conclusion as to whether she was a helpless child of the 
veteran prior to turning 
18 years old need not be reached.

An eligible child of a veteran may be entitled to dependency 
and indemnity compensation benefits (DIC) in the event of a 
veterans service-connected death or death while rated 100 
percent disabled, or death pension when the veteran served in 
a period of war or the veteran was entitled to receive 
compensation at the time of his death and the child is not in 
the custody of a surviving spouse eligible for pension.  38 
U.S.C.A. §§ 1310, 1318, 1542 (West 1991 & Supp. 2000).  Both 
DIC and death pension require a specific relationship with 
the veteran in order to be eligible to make a claim for 
benefits.  The appellant in this case is claiming benefits on 
the basis of her status as a child of the veteran.  Although 
the appellant is certainly the daughter of the veteran, that 
is not dispositive of whether she is eligible to claim 
benefits. 

The term child for purposes of Title 38 of the United States 
Code is specifically defined.  For purposes of determining 
eligibility as a claimant under Title 38, a child must be 
unmarried and must be either under the age of 18, have become 
permanently incapable of self-support before the age of 18, 
or be between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4)(A) (West 1991); 38 C.F.R. §§ 3.57(a)(1), 
3.356 (2000) (emphasis added).

Marriage of a child shall not bar the furnishing of benefits 
if the marriage was void or has been annulled by a court 
having basic authority to render annulment decrees, unless it 
is determined by the Department of Veterans Affairs that the 
annulment was obtained through fraud by either party or by 
collusion.  On or after January 1, 1975, marriage of a child 
terminated prior to November 1, 1990, shall not bar the 
furnishing of benefits to or for such child provided that the 
marriage has been terminated by death or has been dissolved 
by a court with basic authority to render divorce decrees 
unless the Department of Veterans Affairs determines that the 
divorce was secured through fraud by either party or by 
collusion.  38 U.S.C.A. § 103(e) (West 1991);38 C.F.R. 
§ 3.55(b) (2000). 

Prior to the Congressional Omnibus Budget Reconciliation Act 
of 1990, Public Law 101-508, benefits could be granted or 
reinstated upon the termination of the marriage of a helpless 
child.  This act eliminated reinstatement of benefits to 
children who had married upon termination of the marriage.  
This provision applies to claims received on or after 
November 1, 1990.

In the instant case, the Board notes that the appellant has 
provided statements under penalty of perjury establishing 
that she was married in February 1995, prior to the veteran's 
death.  Although the appellant has further indicated that she 
and her husband have been separated since 1997, she is still 
considered to be legally married for VA purposes.  Indeed, 
she has not submitted evidence or offered testimony 
establishing the existence of a final dissolution of marriage 
by an appropriate court.  Even if said marriage has since 
been dissolved, it is axiomatic that such court proceedings 
would have taken place after the applicable November 1990 
delimiting date.  Moreover, she has not otherwise 
demonstrated that her disqualifying marriage was ended in a 
manner which would permit the reinstatement of benefits.  She 
has provided no legal documentation showing that her marriage 
was void or annulled.  Therefore, the appellant's marital 
status bars payment of death pension benefits to her as a 
matter of law.

In reaching this conclusion, the Board observes that it has 
essentially denied this case on a different basis than the RO 
and that the appellant was not previously informed of the 
laws and regulations pertaining to her status a disqualified 
claimant.  The CAVC has held that, when the Board addresses 
in its decision a question that has not yet been addressed by 
the RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether she has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC or SSOC provided the claimant 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(2000).  If not, the matter must be remanded to the RO to 
avoid prejudice to the claimant.  See Marsh v. West, 11 Vet. 
App. 468, 470 (1998) (citations omitted) (the Board's 
obligation to assess its own jurisdiction cannot come at the 
expense of the procedural rights that belong to the 
appellant).

Here, the Board finds that remand would be futile insofar as 
the above-cited law and regulations clearly preclude 
applications by married claimants.  See Frazen v. Brown, 9 
Vet. App. 235, 238 (1996) (the Board is not required to 
remand an appeal for further evidentiary development ". . . 
in circumstances where the performance of that duty would be 
a futile act.").  The Board and the agency of original 
jurisdiction are bound by the law as set forth in applicable 
statutes, Department regulations, and precedent opinions of 
the General Counsel.  38 C.F.R. § 19.5 (2000).  Therefore, we 
are precluded from considering any argument as to the 
constitutionality of the applicable statute or otherwise 
affording the appellant equitable relief.

Accordingly, in light of the fact that the appellant has not 
presented evidence that she is a child of the veteran as 
defined in law and regulation, basic eligibility for death 
pension benefits has not been established.  Since she does 
not meet the legal requirements for basic eligibility for 
death pension benefits, her claim must fail as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also 
Reyes v. Brown, 7 Vet. App. 113 (1994) (VA must abide by the 
chronological obligations inherent in its adjudicative 
process, i.e., whether the individual is eligible as a 
claimant, etc.). 

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  For 
the reasons set forth above, the Board has found that the 
appellant's claim lacks legal merit under the law and 
therefore, there is no reasonable possibility that further 
assistance or development of the claim at the RO-level will 
result in a grant of the benefits sought.


ORDER

The appellant's claim for death pension benefits as the 
helpless child of a veteran is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

